 

Case 1:18-mc-OOOO7-LEK-D.]S Document 43 Filed 01/24/19 Page 1 of 14
Ll.$. lll§il'il[i [|jL|RT . rim U_;'

      
 
  

RE 125 ¢lS 331 US |"l.'F'

Eighth judicial District Case tt 1bcr315 - Maricopa Ceonty Superior Courr Case # C 2 1305|&§‘5?31

 

 

Unitcd States District Court for thc
[}istriet oi`New York - Aibany
James T. Folev U.S. Courthnuse
Suite SD".-'I; 445 |Etrnadwayr

Albar'ry, I'~l't' 1220?

Garnishments iri USDC DC

On ondfor the behalf of the l _ . . __
L|N|TED STA.TES ry

[.‘t.B-mt:-`r1r in re: Dovid Merriii]

 

firing Doc BU, Pnge 9 ride herein

 

 

Nntice of Vacant Oflices

Earnishment - Jutie Kuntz FlELD for $B,ZSU,DDD.DD

 

 

 

CUMES NDW, Patrick Neill ot` the family MURENU and Redcemed. Demand is made
For redemption oi` central banking currency in Lathl l'vloney in a]l transactions pursuant to Title
12 USC §41 l and §lb ol"the Federal Reserve Ftct. Service to the agent is service to the principal
and vice versa

[)car Clerk ofCourt;

Please tile and publish this Noticc of ‘v'acant Ui`f`iees that have resulted in exigent
circumstances where court review is impracticable. Theret`orc this cause is ripe i`or garnishment
under Rulc H{l}[a]. Tbis Notiee is evidence that will suffice to prove court review is
impracticable should .luiie Kuntz FIEI.DS request an F.l_'¢i`,l(l`) hearingr Tbe above garnishment
amount continues to grow pending a call or visit from the Surprise, Arizona authorities assuring
they will not be pursuing any of these warrants |`rom any jurisdiction in the l`uture. That is to say
that any cause involving criminal charges l`rom Patriclt Neill‘s past is null and void primarily due
to Julie Kuutz FlE]_,DS being l`rom the federal judiciary in her career past knowing that the oath
cl` oi`lices are acroaa the board fraudulent and deviant in fortn, so that there cannot possibly any
hearings where Pal:rick Neill could be arraigned knowing he has the right to understand the
nature and cause of any prosecutions in any state. county or municipal court.

Patrick further submits rehisal for cause on l:`.ighd'r .ludicial District r’ittomey1 CL[FFCIRD
E REIDEL._, for deviant oath and fraud; lvlr. REIIJEL"s oath is representing the Eight Judicial

 

Case 1:18-mc-OOOO7-LEK-D.]S Document 43 Filed 01/24/19 Page 2 of 14
aE 125 eis ssi us

Distriet, Distriet Attomey; while his oath below is for UHice of Eighth .l udicial Distriet,
DE`.PUTY l'Jistn`ct Attorney; fraud. 'l`hc Eighth .ltldicial District Altorney office is vacant.
additionally, Eighth .ludicial lJistriet l)e_puty fJistrict Attorney Ciordon lvchaughlin, who
prosecuted Patrick Neill in chr:ilS. was witnessed by "l`_lislrict Attorney“, Clifford E Reidcl,
who has no oath due to aforementioned fraud. lvls. h'ields has previously been dismissed for her
deviant oath on this record. {l_)oc 30]

'l'his Notice is published as reference to cdify any clerk of court as lo the nature of this
garnislunent. [JcLovio v. Boit (liil 5 IJSSC STURY] stands as clear evidence that any insurance
contract (Fl'JlC] is ruled in admiralty. l"ractional lending and reserve banking depend on
insurance against bank runs. The trustee carmot prosecute trustcc within the trust and so equity is
the only functional arena for suit_ l-lowever, it is clear that the courts fraudulently portray
themselves to be judicial in hinction and the suits are clearly portrayed asjudicial beaches and
judicial officers presiding; all in cr|uity. 'l`o pick up any such cause is racketeering in collusion
with misprision of treason against the constitutions these same equity “judges“ pretend to clearly
uphold.

l’aliick Neill paid a visit to the hrizona Sceretary of State"'s Uffiee on .ianuary l l, 2[113.
Hc was sent by the Secretary of State to get thc “oat ’“ of SllPl:`thJR C{}llRT “comn'rissioner"'
HARBARA L. SPE,NCE.R at lvlaricopa Counly Clerlc of Court. Returning to the Arizona
Secretary of State on the following 'fucsday._, L`lerlt “l‘vlarin" informed Falriclt the above pictured
instructions provided on the preceding Friday were wrong and thc SEC.RJ:`.`l`r*tRY UF STATE did
maintain records for “comrnissioner" SPENCER; howcvcr, her particular [}ATH {]F
UFFICE was not currently on file in their office. at follow-up on January li", 2013 via
telephone, Patriclc Neill was told thc oath was still unavailable 'l"henn°bre1 any issuance, orders,
judgments or decrees arc null and void as the office is vacant. lvlarin asked Patriclr return another
day [indelinite|y} even though *"corrunissioncr" SPENCER further detained Patiick with a
$S,Dl.ll}.lll} bond in Arizona for a FU{_ilTl‘v"E {JF illSTlCF. charge

 

 

Case 1:18-mc-OOOO7-LEK-D.]S Document 43 Filed 01/24/19 Page 3 of 14

RE 115 413 331 LI$-

easier

 

The following two-page images describe authorizing attorney for l]cnnis ELACKWELL
{the Bondsman} issuing an t]rrler; Proposed t]rder l`or.lulie Kunta FlE.I.lJS to sign.

 

 

 

Case 1:18-mc-OOOO7-LEK-D.]S Document 43 Filed 01/24/19 Page 4 of 14

RE 125 418 331 Ll$

 

 

 

Case 1:18-mc-OOOO7-LEK-D.]S Document 43 Filed 01/24/19 Page 5 of 14

RE 125 413 381 L.IS

 

 

 

Case 1:18-mc-OOOO7-LEK-D.]S Document 43 Filed 01/24/19 Page 6 of 14

RE 125 413 331 L.l$

Eleing that iulie Kuntz FIELDS is not a bonded judge - that her oath is deviant and
therefore being a knowledgeable attomey, she is a fraud it is inappropriate and illegal for her to
be signing dispositions regarding Patrick Ncill. Aftcr Refusal for Cause on BUNDSMAN
DENNIS BLACKWELL’s $?5'|][] billing “judge“ FLELDS has pmceeded to threaten Patriclc with
extradition. admittedly knowing Patriclt has no appellate remedy and therefore cannot be
arraigned Fo]lowing are entail eorrespondences showing the hostility and false reporting -
forgery - being committed by U~ennis BLACKWELL. 1illittorncy ianice TITUS is copied.

---- thiginal message ----

I-`rrlrt'. l)i:n.nis Hlat:lrwcll d l '

Dtle: littletle l|:3ll a.]vl LGMT-o?;llttl`,i

To: Francisoo lv|oreno th!REhit`tFt`r'“`g-gg.m:-
Cc:jariicclitil|-t$t"tf'-Wl.coni

Subjcct.' ltc'. comact

M.r_ Morerat_

Janiice `[itus of Blat:|rwel'l Bat`| Bonds in Puchlo received a Rehtsal Fnr {`aase, on the $'.l$tttl_l]t] bond forfeited hy thc court for l’am'clt htorcno
failure to appear. iadviscyo'u lo give inc a cal|. Patriclt ics a fugitive |i'oi'njuslicc. ‘t'our 1iiil.'lcorrli: to do il your way and your going le hac mtd
l'an'idc is still goingtojail

Sinerrcly

Del'll'lis Binchwell

L`.\tt 'ch. Dcc 11 lillii at 9.'3'.=1 .»*tlvl l`|t:ttnis Binclt\'\'cll ‘-'Ci',h,*nlti.t‘»i_ifdclltlia~".l],tt.t`.l'.'i»'r!t'.tllhillll:‘§l:t`tlll£.'i'.`-*lll:°r “'TDW-

 

]~'erwarded message ----

From: Parrirti Mor¢oo snatt:isluanarnne,i£amail.ccm>

hare Wea Dec lz, lots at ana att-l

subject ne assn

To! Dwnis Blldv»~s|| M“EMMW
Cc: Flanciccc Mcr¢ne<tttClF-£NDFEETJM.M“

Pleasesendlhehi||tontydadasapsoitcanbesetded_ Fleasecntai|andsendamai|eopyt'ormytathctsrcccrds.

Dn Wetl.. Dec l'l. IIJlS, 3106 ldilii'l Dennis l]-]ecltwell sdenng-ti'dermish!gkwellbailbrnt§_@`> wrote:

lien mtthe{'om and l wantjudge on how the Eeuct process is treating you. however the l'.'cult stated you failed to appurmd issued warrants
form 'Wilh dart being saidyour dad is going to have pay the thread out ofLa'irncr l.'_`ounty thri‘.|'§i]¢].l]tt t.`.ase Ninrthcr. 241!3€.`33|$_

l have not received atty notice frm'rt lht: C`ourt out cit'El P.aso l`_'ounty for lite failure to appear i.m L`ase Numbet'! IUIFCRE§$$_ YD\| and did fluid
to give me a call ms rim as psasih|e. ns you can see iu the attachment the bond ol' 5150'|]_|]'[] is doe on lanuat'y Z'L litig 't"ou have linn options to
satisfy titis:

|_ Tum yi.imse|l'in ut lar`met' County before Janmtry 21 Zdlg.
l ‘¢'our dad ha lo pay the $'I.‘ittl}. braidjudgmerlt before isnuary 1?. lula

|t' neither ofti'ie two options arc riot satislied by laratary 2'l'. 20|9. you will leave mc rio choice hutto hire a sammy in Ariiuina and start s
u:tlleetion minn you dui l hope we earl get this taken cart rif without any mims legal oormer.ptcrhxs for ymt‘aelfol' your EHMI.

sincerely
Dcrinis Blai:irwell

Dn 'W:d, [,`Ioc ]2, litig at 1131 AM Pah'idr Mrirl:nit <pg§jlii 'nrrmrcnr>'r.t`-ggail.cttm-'> 1hrt'l£i't.i.',:
Hr_ Blaclrwnll.

Hyfatharsaidvcuca|tso. lunderstartdymtahtetoid remitted missed court That'is ineoneet Whathas rca|lyhappensd is the
bend estimates you provided me in testate was changed by the clerk of court cn two separate occasions tt was hand-'Mitten and
this armndisd tha heard doral'nont_ l notified your office li'tat| did not have a bond_ .Pd’lerthai happened on EDTH t:i¢.'.¢.'.at"iicliell l
cal|adyourotliceandotiplained li'iecterltatlnred the bci‘i»:ldocument. lwastold il was "nolied"'. |had no idaalh`aaltsradmystaltta

 

 

Case 1:18-mc-OOOO7-LEK-D.]S Document 43 Filed 01/24/19 Page 7 of 14

FtE 125 413 331 US

or being bonded Furrhormore, upon investigationl both .tudge Decorah t`.-'»rohs and .iu|ie Fieids. _ir.icges in roy casas. have no valid
oath ol'olliiee oin record with the Sacretary of Stata of Cotorado. Thiise "oatt'ls" have been altered and dress athriinistrative clerks
are not even bonded to do business l have refused for cause these oaths and copies can be obtained front the cial'lt of cohn irl
both casas. 'i'he Coli:rradc constitution ia clear as to what their oaths should say. Thay are deviant oaths soo may are not
bonded ‘r'ou are viral aware ofttie things they have done so lam surprised you contacle rne knowing litia.

its a result the agreement was nullified oy tha devianl oaths or both 'judgcs" Fieles and Grohs.

‘i‘ou will also see that lt‘re oourt has since received a filing orr Deoornloer ?_ 2013 via certified mail tracking number lv|'iol'nl:ry all of
their cta'ms have been nulliiied. tin Decannber Il. soto a marr going botora the records cloth for Er Paso county was denied s
copy ofthis tiling even though ii should be public record There is a reason they are denan oopr'ies. bond trauo_

l have to he honestl l'm extradier agitated that my rights have been visibly vit'iilahiidl and laws broken ‘i"our representative
witnessed ltiese individuals corrvnil crimes against humanity and ccnllnued tc do as the court requested despite l was

unlavdl.i|_ lritnid. iinfon'riad you ofa$SD-.UDD horidt‘ora 'charge'tl'ialnopa-_oervr\orlr millard on? l'~lo heaan for23days? And rio
amanation?

l have liied counterclaim against all state odors with you as the only exception 1 was deceived hy the court and l feel it was also
your duty to ensure rny bonding was legitimate lt ls fraud chen changes are made and it is processed with misreprne!r\taiillr\ ali lhrr
partofstateaictors_ Andyoi.trrepreser'itativa pemulmd ith:ioontintis_ Someor'iast'iould haveca|ledtttahaiiffand hadtho omit
anastodiortraud_ |tiad noidea i navsrhad a bond s'l'nplyhocat.iselt'ia clerhchainge case nunhershe'liorelit'l‘ig the docun‘ient
villhor.n my permission and unbohrrownst to me nga'rn. l have no intention of pursuing legal matters with you unless further
provoked with threats or rny freedom using obvious traud_

Consaquesnly_ ifme have any furt:l'iar outstanding l:iit|1 please toward that to my fathers address you have on flo_ l ant gelt.ing
erriaiso'falloovresponder'rco'rnniedialoty uponrarceipl_ P.rid_ ivt‘iile |fully hneridtoeocq>erate in law. lvvlil notcnnsern‘ltoa'l'ly

proceedings wl'ierehy lodges are not property bonded il does not tate any expert to compare these oaths to r.toiorado‘s oonsliiulion
and soo they do not march lrr their lariauai_;itll thus vacating their seat per that same aurhonty.

if you travis any 'l'urlihar questioris_ please do so in writing to the address you have for rny lathar. He is handling all of n'l'y' mail and
will he sure thati get the correspondence

Sinosro[y_

P‘atr'idt Nalll

Elar attorney FI_E.L[]'S, pretending to be LARI]U[ER CUUNTY DISTRICT C(`JURT
JUDGE in “CI-IAMBE “ forged an URDER FUR 90 DAY STAY UF BAtL F(JRFEITURE
JT..TDGEME'NT whereby a false ailidavit was completed l:ry SURPR]SE PULICE CIFFICER., B.
GUNDRWEE'?].

 

 

 

Case 1:18-mc-OOOO7-LEK-D.]S Document 43 Filed 01/24/19 Page 8 of 14

HE 125 413 831 US

 

Sl.u'prisc Polioe Departm¢:nt, Ul"Eccr B. GUNDRYJ'#ZETF met with bail agents aud, baHGd
upon forged documents by anomey [‘*judge") FIELDS, Fatrick was arrested and booked into
Phoenix’s 4“* Avenue Jail on Dwemher 29, 21.'}.18.

 

Case 1:18-mc-OOOO7-LEK-D.]S Document 43 Filed 01/24/19 Page 9 ot 14

RE 125 413 331 L|$

 

Patrick’s unlawful detainrnent was reported tn the MARIEUFA CCIUNTY SHER|FF'S {}FFICE
{MCS{]) ne less than ten times and all requests were denied Un January d, 201 tt, Patrick sent
lNMATE REQUEST FUR.M advising his cust f'er unlawful dctainment was 525|],[]0[1.'1}[1 per
day, in lawful money per 12 USC 41 l. These charges were endorsed by the MCSU
[]ETENTIUN UFFICER en ]t"tifl"§' at lElI]t].h hours and later by INMATE LEGAL SERVES (ILS]
nn Jauuarj' 'i", 2[]!":}. Thc billingl instrtuncnt was renuned te Patrick Januarj,r l[], llii§‘ indicating
the request was fenuardcd tc an unknown entity called “extraditicn unit".

 

Case 1:18-mc-OOOO7-LEK-D.]S Document 43 Filed 01/24/19 Page 10 ot 14

RE 125 413 331 US

 

This true bill is being executed at $25'1},'|][11'.].{10 per dayr of imposed acting held to perfonn
as "'Dei`endant" from the dae_',\r ofhilling, Ianuary Eth, 2319 to current service dayr chistered Mail
of.lanuary IE, Zt}] 9 and still growing fees daily. ”I`he City omeprise, namer the local police
most contact Patrick Neill, or through his father Francisco signing the bond fonns, and mfonn
them both that diem will he no tin'ther arrest and detainment actions from any past alleged
criminal accusations formed horn an_',r ofthis, in an_‘,r statc. Thirteen days times $ESDK equals
B,ZSU,DUB.UD US dollars lawful money.

Case 1:18-mc-OOOO7-LEK-D.]S Document 43 Filed 01/24/19 Page 11 ot 14

FIE 125 413 331 US

Statc of Arizona }
} J URAT
Cuunty of Maricupa }

Subscribed and sworu.. Patriek Neill, before me this 13th day of .lanual'}',
2'|]19; an Urigiua] Notice of 1'ii'nt;:aut Offtces Garnisbment - Julie Kuntz FIELD

fdr$ [l' l].[l'l}
IMZ M .

f Fatriek Neill - Trustde of Resu|ting Trust

     
  
 

  

_ _ .»€'i.r\'l}..r D. Hal-a
_:-:(_-al t*.|'ot.al':,tl Puhtic

, 1 ` Ma"°‘?'PE.-Arizona
353/§ Ml-' C<"“m- E)olraa o1.a1-2a22

      
 

[seal)

 

Notary

Addresses:

The ltilll:stl,n'_\,f USDC address is at thc top ofthc header. Registercd Mail # FtE 125 413 331 115

The honorable ]ltstice Erett Michael KAVANAUGH

US Supreme Court Registered Mail # HE 125 413 E?s Lts
l First Avenue NE

1"l"t*'ashingtt.'ln, [JC 23543

 

 

CB_S€ 1218-mC-OOOO7-L -L)J L)ut,umcui -".-3 l_llCd nl/?A/'lq pF\QQ 17 OJ°_'|A
EKP.E) lzs' ~l-ts 891 05

GE\NED ' '

All rmde Ihavethls 'iaa:¢aan t'
um \'lE 15 b.P\» Mdl' 95th aware

ml m EE'E FET:-tf'."i' BF *E-THTE

minimum `L wm .E. mm atns'zani ta':s=ss

 

 

     
   

theconatimtlonofdscatatncc[

dum-“dmwm. » pouwhiehlama.buutto

““*mw“““n'm“dsss» massesan“

    

 

  
 
  

; . H__' __ __ silly-_me
me aaa manner
" Jmuuy: H.D. 2005_

  

Case 1:18-mc-OOOO7-LEK-D.]S Document 43 Filed 01/24/19 Page 13 ot 14

‘RE \zs' 4\% 88\ 65

 

 

 

Case 1:18-mc-OOOO7-LEK-D.]S Document 43 Filed 01/24/19 Page 14 ot 14

z State of Arizona
Department of State

 

To all to whom these presents shall come. Greetings:
1l h'|iche|e Reagan, Arizona Ser.:retar'_~,lr of State. on behalf and In the name thereot, do hereby
appoint and commission as a Notary Puh|ic

Am}r D Ha|a

in and for the State of Arizona and the County of Maricopa and do authorize and empower the
above named individual to discharge the duties of the otiiee according to law for a term
commencing on February 1, 2313 and expiring on .lanuary 31. 2022

Notary Name: Amy D Haie

Ccrnmission #: 543223

Eegin Date: Februar§r t, 2313
End Date: Januar;lr 31l 2022
Notar§r ED: 299343

|N W|TNESS WHEREDF, l have hereunto
set my hand and affixed the Great Seai of
the State ot Arizona. Done at the Eapitoi in
Phoenix. on this day. Fenruarg,lr 33, 2013.

il’ii@l~<$€ igni§a_)

Micheie Reagan
Secretary of 3tate

 

 

Ueritication URL: go.azsos.govithm

 

